Citation Nr: 1506514	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.G.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1965 to October 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Board finds that additional development is needed to adjudicate the issue on appeal.  

In this case, the Veteran contends that inservice noise exposure caused his bilateral hearing loss.  While his military occupational specialty was a truck driver, he actually served as a material handler for an artillery unit and was constantly exposed to loud noises (without ear protection) for approximately 4-5 months.  He was discharged from the Army National Guard (ANG) in 1969 because of his failure to meet standards for continued enlistment.  He said that this was due to hearing loss.  

At his videoconference hearing in December 2013, the Veteran described post service treatment in the late 1960s for his hearing loss by a private physician in Dyersburg.  He could not spell the doctor's name, but it was pronounced as "Bindrum."  He also reported treatment after his discharge from a family doctor, but he did not believe that these records were available in that the doctor had been dead for many years, and he did not think that another doctor took over his practice.  He also indicated that he was treated at the VA facility in Memphis, Tennessee, in approximately 1969 for hearing loss.  

Review of the record reflects that the Veteran's active service was with the ANG in Tennessee.  His service treatment records (STRS) do not reflect diagnosis of hearing loss.  It is noted, however, that upon enlistment in May 1965 and upon discharge from ACDUTRA in May 1965, he reported ear, nose, or throat problems.  

Post service private and VA records dated from 2007 through 2012 are of record.  Private records dated in January 2007 show treatment for bilateral chronic otitis media and audiometric testing reflects bilateral hearing loss.  In May 2007, the Veteran was treated for right otitis externa.  Additional audiometric examinations (private and VA) in June 2011, August 2011, and December 2011, reflect continued bilateral hearing loss.  

The Board recognizes that not all pertinent records have been obtained.  38 U.S.C.A. § 5103A (West 2014).  Moreover, see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent.)  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has received since October 1965.  The Board is particularly interested in records of treatment that the Veteran may have received through the VA Memphis, Tennessee, Healthcare System, in the 1960s or any other VA healthcare system or facility.  All such available documents should be associated with the claims file.  

2.  Contact the Records Management Center, the Tennessee ANG, and/or all other appropriate sources for STRs related to the Veteran's service in the Tennessee ANG in the 1960s after his discharge from ACDUTRA in 1965.  In requesting said records, the RO must follow the procedures set forth in 38 C.F.R. 3.159(c) (2014) as regards requesting records from Federal facilities.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1) (2014).  All such available records should be associated with the Veteran's claims file.  

3.  Following completion of the above, schedule the Veteran for a VA audiological examination for a medical nexus opinion concerning the etiology of his bilateral hearing loss, in particular, whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss is of service onset or otherwise related thereto.  All diagnostic testing and evaluation needed to make this determination should be performed.  

It is imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.  

The examiner must discuss the rationale of the opinion regarding the etiology of the Veteran's bilateral hearing loss, if necessary citing to specific evidence in the file.  

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on the pending claim.  38 C.F.R. § 3.655 (2014).  

4.  Thereafter, the AOJ should readjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

